Title: Mary Smith Cranch to Abigail Adams, 9 February 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					My Dear Sister
					Quincy Febr. 9th 1800
				
				I have to thank you for two Letters which lay by me unanswer’d, I have had My hands full of business & my Head of care—& one of my hoarse colds to trouble me besides. mr Cranch is still confin’d with his, but I hope will not be quite Sick, on the ordination day I could not speak loud enough to be heard & was very much oppress’d at my Lungs—but I could not spare myself. I had the House full of People from Monday evening till Friday night.— on monday

we had a thaw which spoil’d the Sleighing & on Teusday a violent Storm of Rain: mr whitney brought miss Lincoln (his wife elect) on monday, Teusday morning mr whitney & one of his Daughters arriv’d from northborough in an open sleigh as wet as they could be, & the water was so high as to run in & wet all their Linnin & clothes of every kind— at Sunset came Mr Cummings & three of his deligates in the same driping condition: & at ten a clock three of mr whitneys Brothers & another Sister & one deligate in double Sleighs all wet to the Skin: we had to kindle Fires in every all the Rooms to dry & make them comfortable— The Town had made provision for the counsil on the ordination day at Capn. Jos Brackits, but had taken no care for those who should come from any great distance. I foresaw it would all fall upon us, & sent for some of the committee & told them it would be impossible for us to provide Lodging for them or to take care of all their Horses. they said they would take care to see a place provided & told us to send the Horses to Mr Brackits & the Gentlemen they would divide among themselves— The result was as I expected as fast as they went to Capn. Brackits they were sent Back to us. I think I never felt more disagreabley in my Life. I felt for the Town— it never rain’d harder— we had sent for Mr Beal from Weymouth in the beginning of the afternoon we had provided halters & fill’d our stable cow house & Barn Floor with their horses— provided Beds for as many as we could stow away, gave them a good Supper Brandy & Wine enough & then sent for Capn. James Brackit & told him my our trouble he took three of the company home with him & four Mrs Apthorp receiv’d, three Ladies & two Gentlemen lodg’d with us it was Two in the morning before we all got to Bed— We Breakfasted them all but one, & they eat like Farmers— before Ten a clock our house was fill’d with Gentlemen & Ladies bad as the sleighing was, who all wanted refreshment. I had prepair’d a Side Table with Ham cake wine cider Brandy &C in the midst of all, our Stove caught a Fire & burnt with fury for an hour, we had not been able to make it take Fire this winter. the House was So wet that there was really no danger—but mr cranch Keept Mr Beal with pails of water upon the Top of the house till it was over— I had Tom cleverlys wife the day before to prepair every thing we could, & to dress the dinner on the ordination Day: She is as good a cook as Polly Howard was; & a Smart woman for business.— every thing was done well, was very hot & handsome Mrs Tufts said was elegant. we had Plumb-Puddings Roast Turkeys & Geese Roast Beef Chickin

Pye, & apple Pye Squash & Rice Puddings in plenty besides a large Round of alamode Beef.
				The Roads Were So bad that there was not half the People in Town that there would have been if the thaw had not taken place. every Body could get in to the meeting house & set very comfortably & every thing was conducted with peace Love & harmony. Mr Whitneys Father preach’d, his uncle mr Cummings of Bilrica gave the charge & Mr McKeen the right hand—of Fellowship. Mr Whitneys Sermon will be printed. tis a good one but he cannot write like his son
				The company was very unequally divided Many Families prepair’d for thirty, & had not one. We din’d fifty, all our Weymouth & Hingham Friends & all mr Whitney relations & Hingham Friends— Doctor welsh & his wife & Son will’m; Mr welds Family & Mrs Harris, mr & Mrs smith & cousin Betsy din’d with Mr Black. Capn. Beal had a large Party.
				Mr Whitney has preach’d to day for his Son but the Storm has been So great I dare not go out one of mr W’s Sisters is here yet, & Miss Lincoln & one of her Sisters. they are both agreable Girls Miss Jane is very affable, & I Trust will please the People
				The Gentlemen & Ladies have had more invitations to dine & take Tea than they can possibly accept The Ladies Mrs Black has had with her since Friday evening they were to return this evening but the Storm has prevented—
				I know you have felt much interested in the Settlement of a minister, & would wish to know how we conducted.—
				I have had a fatigueing time of it— catharine & Lucy did me but little Service. If I could have had one of my own Daughters I Should have had all I wanted but neither could come
				I have receiv’d your Letter inclosing Ten dollars towards Mr whitneys Gown & Mr wibirds mr Black got a Strip’d Callamanco & lin’d it with Flannell had the Gown made & carried it to him mr Wibird, & presented it in the name of the Ladies on the morning of the ordination & see him put it on. he had a Fire in his chamber & a clean Shirt (not a white one) on & Said he should be happy to see any of the counsil. they chose a committe to wait upon & desire him to come out, & take a part if he felt himself able— he could not think of it he Said but wish’d mr whitney well & rejoic’d that we had at last found Some one to supply his Place— he was as much pleas’d with his Gown as a child would be
				
				I shall pay a particular attention to all your commands about your House as soon as the weather will admit of it. at present it is the dead of winter & more Snow has fallen than at any one time
				As to France they have only a three headed Monster to govern them instead of a five a kind of Cerberas I expect to hear of another revolution Soon—
				I hope mrs Smith is recover’d I am sorry to hear of your sleepless Nights— pray sleep when you can
			